DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. [Yamamura] (US 2017/0194626) in view of Hodge et al. [Hodge] (US 2012/0202113) and in further view of Suhara et al. [Suhara] (US 2006/0263690).
As to Claim 1:
Yamamura discloses: 
A positive electrode active material for a nonaqueous electrolyte secondary battery, the positive electrode active material comprising lithium composite oxide W-free lithium composite oxide (B) containing nickel (Ni) (Yamamura [0010]).
Yamamura further exemplifies the (B) compound particles that are of a W free lithium composite oxide containing Li as Lia(Ni0.5 Co0.2 Mn0.3) O2 (Yamamura [0019]).  The lithium composite oxide (B) has the proportion of Ni relative to the total moles of metal elements except for lithium of 0.5/1 or 50 mole percent.

The W free composite oxide compound particles (B) are brought into contact with tungsten oxide particles that are in an interface between composite oxide particles ([0022]).  
Yamamura further discloses the surface of the (B) lithium composited oxide particles mixed with bulk tungsten oxide particles to have a granular coated surface of tungsten oxide (Yamamura [0023]). 
Wherefore the tungsten free positive active material (B) has a surface of tungsten oxide material (A) (Yamamura ibid.) where the tungsten oxide particle material is reacted with Li and Ni of the lithium composited oxide particles (B) to form a Li-Ni-W oxide (A) material particles on the surface at contact points of the (B) composite oxide particles (Yamamura [0023], [0031], [0034]).  
However:  I) Regarding lithium composite oxide (A), Yamamura does not disclose: 
A 50% particle size D50 in a cumulative particle size distribution on a volume basis is 2 to 6 um, 10% particle size D10 in a cumulative particle size distribution on a volume basis is 1.0 um or more, and 90% particle size D90 in a cumulative particle size distribution on a volume basis is 6.8 um or less, 
II) Regarding lithium composite oxide (B), Yamamura does not disclose: 
50% particle size D50 in a cumulative particle size distribution on a volume basis is 10 to 22 um, 10% particle size D10 in a cumulative particle size distribution on a volume basis is 7.0 um or more, and 90% particle size D90 in a cumulative particle size distribution on a volume basis is 22.5 um or less, 
III) Yamamura also does not disclose: a mass ratio of the lithium composite oxide B to the lithium composite oxide A is 1 : 1 to 5.7 : 1.
On the other hand regarding I) above, Hodge teaches the combination of a first lithium nickel oxide containing material combined with a second lithium containing materials that are combined together such that the first active material, applicable to an (A) composite oxide, is exemplified as having a D10 of less than 1.5 m—which overlaps the claimed range of greater than 1.0 m , a D50 size of less than 3.5 m, which overlaps the Claimed D50 range 2-6 m, and a 90% particle size D90 of less than 6 m which is within the claimed range of 6.8 m or less (Hodge [0027]).  Such distributions would be expected to be cumulative particle size distribution values as would be expected by one of ordinary skill in the art because D90 > D50 > D10 ((Hodge [0027]).  The values provide for a mixture of particle sizes for increased packing density of the active material particles (Hodge [0025]).  
The Hodge D90 of less than 6 m range reads on the claimed range of 6-8 m or less.  Further, because the Hodge D10, range overlaps the claimed D10 range of 1.0 or more; the Hodge D50 range overlaps the claimed D50 range of 2-6 m, the Hodge D10 and D50 0 ranges overlap and thus the overlapping portions of the Hodge D10 and D50 ranges read on the  claimed D10, D50 ranges.  See MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed the Hodge-taught D90 range 6 m or less while using the overlapping Hodge overlapping portions of the claimed D10 of 1.0 m or more and overlapping portion of the D50 ranges for the D50 claimed rage of 2-6 m to provide 

Regarding II:
Hodge further teaches that use of a mixture of active materials having different average particle sizes allows for increase packing density of the active material particles for average particle sizes from 100 nm to 20 m (Hodge [0025]); where it is known in the art that a D50 value corresponds to an average value as evidenced by the analogous art of Suhara (Suhara Abstract) as would be expected by one of ordinary skill in the art to apply to Hodge’s definition of “average particle size” as the Hodge particle sizes are characterized by D10, D50 and D90 values ([Hodge [0027]) .  As such, composition particles sizes having an average particle size range between 100 to 20 mm would be expected by one of ordinary skill in the art to have D10, and D50 and D90 values for average particles between 100 nm to 20 m, as exemplified by Hodge (Hodge [0025], [0027]).  
Thus, optimization of the average particle size is also applicable to optimizing the resulting D10, D50 and D90 values for the average particle size values determined as would be expected by one of ordinary skill in the art to apply to optimizing values within the D10 and D50 and D90 particle ranges in the particle size range of 100 nm to 20 m in order to optimize the increased packing density—or volume filling space--of active material particles using D10 and D50 and D90 as exemplified by Suhara (Abstract). 
As such, even though Hodge of Hodge modified Yamamura does not specifically disclose a particle size of D50 in a cumulative particle size distribution on a volume m or more, and a 90% particle size D90 in a cumulative particle size distribution on a volume basis of 22.5 m or less, one of ordinary skill in the art would recognize at the time of the invention filing that since it has been held that where the general conditions of a claim are disclosed in the prior art, it would have been obvious to one of ordinary skill in the art to discovering an optimum or workable ranges within the claimed range particle sizes of cumulative particle size distribution particle size distribution on a volume basis for D10 particle sizes, a cumulative particle size distribution on a volume basis for D50 particle sizes of 10-22 m, and a on a volume basis for D90 cumulative particle size distribution on a volume basis of 22.5 m or less, within the Hodge taught particle size range of 100 nm to 20 m, because such involves only routine skill in the art in order to optimize a Hodge taught increase particle density for modified Yamamura (A) particles.

However regarding III) above, Hodge teaches of weight or mass ratios using a first to second active material ranges, corresponding to (A) and (B) using exemplified values of 80 percent (B) to 20 percent (A) or a 4 : 1 mass ratio to make cathode material.
It also would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed Hodge-taught lithium composite oxide (A) and lithium composite oxide (B) mass amounts to provide a particle size optimized packing density mass ratio of the lithium composite oxide (B) to the lithium composite oxide (A) 

Regarding Claims 2-3, modified Yamamura discloses the limitations set forth above. 
Yamamura does not disclose For Claim 2:
wherein regarding the lithium composite oxide A,
the 50% particle size D50 is 2.5 to 4.5 um, the 10% particle size D10 is 1.5 to 
2.5 um, and the 90% particle size D90 is 4.5 to 6.0 um.
However, Hodge further teaches that use of a mixture of active materials having different average particle sizes allows for increase packing density of the active material particles for average particle sizes from 100 nm to 20 m (Hodge [0025]); wherefore it is known in the art that a D50 value corresponds to an average value as evidenced by the analogous art of Suhara (Suhara Abstract) as would be expected by one of ordinary skill in the art to apply to Hodge’s definition of “average particle size” as the Hodge particle sizes are characterized by D10, D50 and D90 values ([Hodge [0027]) .  As such, composition particles sizes having an average particle size range between 100 to 20 mm would be expected by one of ordinary skill in the art to have D10, and D50 and D90 values for average particles between 100 nm to 20 m, as exemplified by Hodge (Hodge [0025], [0027]).  
Thus, optimization of the average particle size is also applicable to optimizing the resulting D10, D50 and D90 values for the average particle size values determined as would be expected by one of ordinary skill in the art to apply to optimizing values within m in order to optimize the increased packing density—or volume filling space--of active material particles using D10 and D50 and D90 as exemplified by Suhara (Abstract). 
As such, even though Hodge of Hodge modified Yamamura does not specifically disclose a particle size of 50% D50 is 2.5-4.5 m, a 10% particle size D10 is 1.5-2.5 m, and a 90% particle size D90 is 4.5-6.0 m, one of ordinary skill in the art would recognize at the time of the invention filing that since it has been held that where the general conditions of a claim are disclosed in the prior art, it would have been obvious to one of ordinary skill in the art to discovering an optimum or workable ranges within the claimed range particle sizes of cumulative particle size distribution particle size distribution on a volume basis for 50% D50 particle sizes in the range of 2.5 to 4.5 m, a cumulative particle size distribution on a volume basis for 10% particle size D10  of 1.5-2.5 m, and a on a volume basis for 90% particle size D90 cumulative particle size distribution on a volume basis of 4.5 to 6.0 m, within the Hodge taught particle size range of 100 nm to 20 m, because such involves only routine skill in the art in order to optimize a Hodge taught increase particle density for modified Yamamura (A) particles.

Yamamura does not disclose for Claim 3:
wherein regarding the lithium composite oxide B, the 50% particle size D50 is 11.0 to 21.5 um, the 10% particle size D10 is 7.0 to 10.5 um, and the 90% particle size D90 is 21.0 to 22.5 um.
However, Hodge further teaches that use of a mixture of active materials having different average particle sizes allows for increase packing density of the active material m (Hodge [0025]); wherefore it is known in the art that a D50 value corresponds to an average value as evidenced by the analogous art of Suhara (Suhara Abstract) as would be expected by one of ordinary skill in the art to apply to Hodge’s definition of “average particle size” as the Hodge particle sizes are characterized by D10, D50 and D90 values ([Hodge [0027]) .  As such, composition particles sizes having an average particle size range between 100 to 20 mm would be expected by one of ordinary skill in the art to have D10, and D50 and D90 values for average particles between 100 nm to 20 m, as exemplified by Hodge (Hodge [0025], [0027]).  
Thus, optimization of the average particle size is also applicable to optimizing the resulting D10, D50 and D90 values for the average particle size values determined as would be expected by one of ordinary skill in the art to apply to optimizing values within the D10 and D50 and D90 particle ranges in the particle size range of 100 nm to 20 m in order to optimize the increased packing density—or volume filling space--of active material particles using D10 and D50 and D90 as exemplified by Suhara (Abstract). 
As such, even though Hodge of Hodge modified Yamamura does not specifically disclose a 50% particle size of D50 in a cumulative particle size distribution on a volume basis is 11.0 to 21.5 um, a 10% particle size D10 in a cumulative particle size distribution on a volume basis of 7.0 m to 10.5, and a 90% particle size D90 in a cumulative particle size distribution on a volume basis of 21.0 to 22.5 m, one of ordinary skill in the art would recognize at the time of the invention filing that since it has been held that where the general conditions of a claim are disclosed in the prior art, it would have been obvious to one of ordinary skill in the art to discovering an optimum or m, and a on a volume basis for D90 cumulative particle size distribution on a volume basis of 22.5 m or less, within the Hodge taught particle size range of 100 nm to 20 m, because such involves only routine skill in the art in order to optimize a Hodge taught increase particle density for modified Yamamura (B) particles.
As such, even though Hodge of Hodge modified Yamamura does not specifically disclose a 50% particle size of D50 in a cumulative particle size distribution on a volume basis is 11.0 to 21.5 um, a 10% particle size D10 in a cumulative particle size distribution on a volume basis of 7.0 to 10.5 m, and a 90% particle size D90 in a cumulative particle size distribution on a volume basis of 21.0 to 22.5 m, one of ordinary skill in the art would recognize at the time of the invention filing that since it has been held that where the general conditions of a claim are disclosed in the prior art, it would have been obvious to one of ordinary skill in the art to discovering an optimum or workable ranges within the claimed range particle sizes of cumulative particle size distribution particle size distribution on a volume basis for D10 particle sizes, a cumulative particle size distribution on a volume basis for D50 particle sizes of 10-22 m, and a on a volume basis for D90 cumulative particle size distribution on a volume basis of 22.5 m or less, within the Hodge taught particle size range of 100 nm to 20 m, because such involves only routine skill in the art in order to optimize a Hodge taught increase particle density for modified Yamamura (B) particles.

Regarding Claims 5-6, modified Yamamura discloses the limitations set forth above. Yamamura also discloses there is provided a non-aqueous electrolyte secondary battery using the positive electrode substance particles (Yamamura [0012]).  Thus, Yamamura discloses a nonaqueous electrolyte secondary battery comprising the positive electrode for a nonaqueous electrolyte secondary battery.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. [Yamamura] (US 2017/0194626) in view of Hodge et al. [Hodge] (US 2012/0202113) in additional view of Suhara et al. [Suhara] (US 2006/0263690) in additional further view of Shimokita et al. [Shimokita] (US 2015/0118564).
Regarding Claim 4, modified Yamamura discloses the limitations set forth above. 
Yamamura does not disclose whether at least one of the composite oxide (A) material and the lithium composite oxide (B)  further contains Zr.
However, Shimokita discloses  an analogues material to that of Yamamura’s (B) lithium composite oxide (Shimokita Abstract) which is further indicated to include Zr. The addition of zirconium further improves the material’s storage properties (Shimokita [0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have included Shimokita-taught Zr in the modified Yamamura’s (B) lithium composite oxide to improve the material’s storage properties as further taught by Shimokita. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON J GRESO/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722